*274ORDER
This is a contract dispute between West Warwick’s school committee and Lawrence G. O’Connor, a former superintendent of the town’s schools. On February 7, 1980, the former superintendent, through his counsel, appeared before us in response to our order that he show cause why his appeal from a Superior Court judgment in favor of the committee should not be dismissed because of his failure to pursue the administrative remedies prescribed in Slattery v. School Committee, 116 R.I. 252, 354 A.2d 741 (1976). After consideration of the arguments presented, it is our belief that cause has been shown. Accordingly, it is hereby ordered that this appeal be restored to the regular calendar.
BEVILACQUA, C. J., and DORIS, J., did not participate.